Citation Nr: 1209875	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-29 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the lumbar spine.

2.  Entitlement to service connection for a psychiatric disorder to include depression and anxiety.

3.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Veteran represented by:	Barbara L. Kuhl, Attorney at Law


WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1984 to June 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2007 and in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2010, the Veteran appeared at a hearing before a Decision Review Officer.  In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

On the claim of service connection for residuals of an injury to the lumbar spine, the Veteran asserts he injured his back in fall during basic training.  According to family members, the Veteran complained of back pain in 1986 on his return from active duty service.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

On the claim of service connection for a psychiatric disorder, the Veteran asserts that he had a pre-existed condition, and he has identified private medical records to support his claim, which are not in the file. The service treatment records show that the Veteran was hospitalized for two days for alcohol intoxication while in service, but the hospital records are not in the claims file.  





In a rating decision in March 2010, the RO denied the claim of service connection for residuals of a left ankle injury.  In correspondence in August 2010, the Veteran filed a notice of disagreement with the RO's determination.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper Federal custodian a copy of the Veteran's DD-214.  

2.  Request from the proper Federal custodian, in-patient records, dated in November 1985, from the 97th General Army hospital in Frankfurt, Germany.

If no records are found and further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that a current back disability is related to an injury or event in service.  

In formulating the opinion, the VA examiner is asked to consider the following facts.  






Although not documented, the Veteran states that he fell from a wall during basic training in 1985 and landed on his rear and that he returned to his feet and continued on with his physical training without delay.  

After service in n February 1987, the Veteran sustained an on-the-job injury while "lifting insulation overhead," and was placed on Workers' Compensation.  

During a September 1987 Workers' Compensation examination, the Veteran reported that he had had back trouble in service.  X-rays showed development changes at D-12 and L-2 with Schmorl's nodes and an old epiphysitis. 

In March 2007, an MRI of the lumbar spine showed degenerative disc disease at L1-L2 and L2-L3 and a symmetrical bulge at L4-5 and L5-S1.

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made to the examiner for review.





4.  Furnish the Veteran a statement of the case on the claim of service connection for residuals of a left ankle injury.  

After the above development is completed, adjudicate the claims.  If any decision remains adverse to the Veteran, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



